Converted by SEC Publisher, created by BCL Technologies Inc., for SEC Filing As filed with the Securities and Exchange Commission on February 26, 2009 1933 Act File No. 2-27962 1940 Act File No. 811-1545 SECURITIES AND EXCHANGE COMMISSION WASHINGTON, D.C. 20549 FORM N-1A REGISTRATION STATEMENT UNDER THE SECURITIES ACT OF 1933 ¨ POST-EFFECTIVE AMENDMENT NO. 92 x REGISTRATION STATEMENT UNDER THE INVESTMENT COMPANY ACT OF 1940 ¨ AMENDMENT NO. 79 x EATON VANCE SPECIAL INVESTMENT TRUST (Exact Name of Registrant as Specified in Charter) The Eaton Vance Building, 255 State Street, Boston, Massachusetts 02109 (Address of Principal Executive Offices) (617) 482-8260 (Registrants Telephone Number) MAUREEN A. GEMMA The Eaton Vance Building, 255 State Street, Boston, Massachusetts 02109 (Name and Address of Agent for Service) It is proposed that this filing will become effective pursuant to Rule 485 (check appropriate box): ¨ immediately upon filing pursuant to paragraph (b) x on May 1, 2009 pursuant to paragraph (a)(1) ¨ on (date) pursuant to paragraph (b) ¨ 75 days after filing pursuant to paragraph (a)(2) ¨ 60 days after filing pursuant to paragraph (a)(1) ¨ on (date) pursuant to paragraph (a)(2) If appropriate, check the following box: ¨ This post effective amendment designates a new effective date for a previously filed post-effective amendment. Small-Cap Portfolio has also executed this Registration Statement. ^ Eaton Vance Balanced Fund A diversified fund seeking current income and long-term capital growth Eaton Vance Dividend Builder Fund A diversified fund seeking total return ^ Eaton Vance Large-Cap Growth Fund A diversified fund seeking total return Eaton Vance Large-Cap Value Fund A diversified fund seeking total return Eaton Vance Small-Cap ^ Fund A diversified fund seeking long-term capital appreciation Eaton Vance Small-Cap Value Fund A diversified fund seeking long-term total return Eaton Vance Special Equities Fund A diversified fund seeking growth of capital Prospectus Dated ^May 1, 2009 The Securities and Exchange Commission has not approved or disapproved these securities or determined whether this prospectus is truthful or complete. Any representation to the contrary is a criminal offense. This prospectus contains important information about the Funds and the services available to shareholders. Please save it for reference. Table of Contents Fund Summaries 3 Performance Information 5 Balanced Fund 5 Dividend Builder Fund 6 Large-Cap Growth Fund 7 Large-Cap Value Fund 8 Small-Cap ^ Fund 9 Small-Cap Value Fund 10 Special Equities Fund 11 Fund Fees and Expenses 12 Investment Objectives & Principal Policies and Risks 17 Management and Organization 22 Valuing Shares 24 Purchasing Shares 25 Sales Charges 28 Redeeming Shares 30 Shareholder Account Features ^ 31 Tax Information ^ 33 Financial Highlights ^ 35 Balanced Fund ^ 35 Dividend Builder Fund ^ 37 Large-Cap Growth Fund ^ 39 Large-Cap Value Fund ^ 40 Small-Cap ^ Fund ^ 43 Small-Cap Value Fund ^ 44 Special Equities Fund ^ 45 2 Fund Summaries This page summarizes the investment objective and principal strategies and risks of each Fund. Information about the performance, fees and expenses of each Fund is presented on the pages that follow. Investment Objectives and Principal Strategies Eaton Vance Balanced Fund. Balanced Funds investment objective is to provide current income and long-term growth of capital. The Fund allocates its assets between common stocks and fixed-income securities. The Fund usually invests between 50% and 75% of its net assets in equity securities and between 25% and 50% of its net assets in fixed-income securities (primarily corporate bonds, U.S. Government securities, mortgage-backed and asset-backed securities, and short-term investments). Fixed-income securities may be of any investment quality, but investment in securities rated below investment grade will be limited to not more than 15% of total assets. Balanced Fund currently pursues its objective by investing its assets in three diversified investment portfolios that invest primarily in growth stocks, large-cap value stocks and investment grade fixed-income securities. Eaton Vance Dividend Builder Fund. Dividend Builder Funds investment objective is to seek total return. The amount of income versus capital growth contributing to the Funds total return will vary. Under normal market conditions, the Fund invests at least 80% of its net assets in dividend-paying common stocks and dividend-paying or interest-bearing securities that are convertible into common stock. The Fund will concentrate its investments (invest at least 25% of its assets) in equity securities of utilities companies, including (among others) producers and distributors of gas power and electric energy, and communications service providers. The Fund may also invest up to 20% of its net assets in fixed-income securities (including up to 10% of its net assets in lower rated fixed-income securities). Eaton Vance Large-Cap Growth Fund. Large-Cap Growth Funds investment objective is to seek total return. The Fund invests in a broadly diversified selection of equity securities, seeking companies with above-average growth and financial strength. Under normal market conditions, the Fund invests at least 80% of its net assets in large-cap companies. The portfolio managers generally consider large-cap companies to be those companies with a market capitalization equal to or greater than the median capitalization of companies included in the Russell 1000 Growth Index. Eaton Vance Large-Cap Value Fund. Large-Cap Value Funds investment objective is to seek total return. Under normal market conditions, the Fund invests primarily in value stocks of large-cap companies. Value stocks are common stocks that, in the opinion of the investment adviser, are inexpensive or undervalued relative to the overall stock market. The portfolio manager generally considers large-cap companies to be those companies having market capitalizations equal to or greater than the median capitalization of companies included in the Russell 1000 Value Index. The Fund normally invests at least 80% of its net assets in equity securities of large-cap companies. The Fund primarily invests in dividend-paying stocks. If Fund (and class) expenses exceed income, Fund shareholders will not receive income distributions. The Fund may invest in convertible debt securities (including securities rated below investment grade). The Fund may also invest in real estate investment trusts for income. Eaton Vance Small-Cap Fund (formerly Eaton Vance Small-Cap Growth Fund ) . Small-Cap ^ Funds investment objective is to seek long-term capital appreciation. The Fund invests primarily in a diversified portfolio of common stocks of small-cap companies that, in the opinion of the investment adviser, are expected to achieve earnings growth over the ^ long term that exceeds the average of all ^ publicly- traded companies in the United States. The portfolio manager generally considers small-cap companies to be ^ companies ^ having a market ^ capitalization that falls (i) within or below the range of companies ^ in either the current ^ S&P SmallCap 600 Index or the Russell 2000 Index ^ , or (ii) below the three-year average maximum market cap of companies in either index as of December 31 of the three preceding years . The Fund normally invests at least 80% of its net assets in equity securities of small-cap companies. Eaton Vance Small-Cap Value Fund. Small-Cap Value Funds investment objective is to seek long-term total return. The Fund invests in a diversified portfolio of value stocks of small-cap companies. Value stocks are common stocks that, in the opinion of the portfolio managers, are inexpensive or undervalued relative to the overall stock market. The portfolio managers generally consider small-cap companies to be those companies with market capitalizations comparable to those of companies included in the S&P SmallCap 600 Index. The Fund normally invests at least 80% of its net assets in equity securities of small-cap companies. Eaton Vance Special Equities Fund. Special Equities Funds investment objective is to provide growth of capital. The Fund invests primarily in common stocks of emerging growth companies. Emerging growth companies are companies that the investment adviser expects to achieve earnings growth over the long term that exceeds the average of all publicly traded companies in the United States. Many emerging growth companies acquired by the Fund have market capitalizations comparable to those of companies included in the S&P SmallCap 600 Index, but the Fund may also invest in larger or 3 smaller companies that the investment adviser believes have emerging growth characteristics. Under normal market conditions, the Fund invests at least 80% of its net assets in equity securities. Common Practices. Each Fund may invest up to 25% (up to 35% for Dividend Builder Fund) of its total assets in foreign securities. Each Fund may at times engage in derivatives transactions (such as futures contracts and options, forward currency exchange contracts, covered short sales and equity swaps) to protect against price declines, to enhance returns or as a substitute for purchasing or selling securities. Each Fund (except Small-Cap Value Fund) currently invests its assets in one or more separate registered investment companies (each a Portfolio). Except in the case of Balanced Fund, each Fund that invests in a Portfolio has the same investment objective and policies as that Portfolio. Principal Risk Factors The value of Fund shares is sensitive to stock market volatility. If there is a general decline in the value of U.S. stocks, the value of a Funds shares will also likely decline. Changes in stock market values can be sudden and unpredictable. Also, although stock values can rebound, there is no assurance that values will return to previous levels. Because each Fund may invest a portion of its assets in foreign securities, the value of Fund shares may be affected by changes in currency exchange rates and developments abroad. The use of derivative transactions is subject to certain limitations and may expose a Fund to increased risk of principal loss due to imperfect correlation, failure of the counterparty or unexpected price or market movements. Because Balanced Fund, Dividend Builder Fund and Large-Cap Value Fund may invest in fixed-income securities, the value of Fund shares may be sensitive to increases in prevailing interest rates and the creditworthiness of issuers.
